Filed 4/20/22; Modified and Certified for Publication 5/13/22 (order attached)




               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                    THIRD APPELLATE DISTRICT
                                                  (El Dorado)
                                                        ----




 ROBERT J. HASSETT,                                                                 C092212

                   Plaintiff and Respondent,                               (Super. Ct. No. SC20180100)

          v.

 PATRICIA G. OLSON et al.,

                   Defendants and Appellants;

 CODY LEE BASS et al.,

                   Defendants and Respondents.




        Defendants Patricia G. Olson and Jimmy Dastur (defendants) appeal from an order
disqualifying Steven G. Bailey, a former El Dorado County Superior Court judge, from
representing them in this lawsuit filed by plaintiff Robert J. Hassett. The trial court relied




                                                         1
on rule 1.12 of the Rules of Professional Conduct, 1 which provides in relevant part that
“a lawyer shall not represent anyone in connection with a matter in which the lawyer
participated personally and substantially as a judge . . . unless all parties to the proceeding
give informed written consent.” (Rule 1.12(a).) The court found that Bailey’s
participation as a judge was personal and substantial in rendering decisions in two other
cases involving the validity of options and a purchase agreement for the same real
property at issue in the action brought by Hassett.
        Defendants contend that the order should be reversed because: (1) Hassett lacks
standing; (2) the disqualification motion was a tactic designed to disrupt defense; and (3)
Bailey did not personally and substantially participate as a judge in a “matter” within the
meaning of rule 1.12.
        We will affirm the order.
                   FACTUAL AND PROCEDURAL BACKGROUND
        In June 2018, Hassett filed a complaint for breach of contract for sale of certain
real property, for specific performance of contract, for declaratory relief, and to quiet
title. Hassett named as defendants Olson, individually and as trustee of the Patricia G.
Olson revocable trust, Dastur as the trustee of the Patricia G. Olson irrevocable living
trust, Cody Lee Bass, and Green Bijou Properties, LLC (Green Bijou). Hassett alleged
that he is the rightful owner of two real properties in South Lake Tahoe: 949 Bal Bijou
Road, a residence adjacent to the other property located at 3443 Lake Tahoe Boulevard,
also referred to as the Olson Bijou Shopping Center. In September 2018, Hassett
amended the complaint to allege claims for breach of a contract to sell these properties to
him, specific performance of the contract, declaratory relief against Bass concerning his
purported option agreements to purchase the properties, declaratory relief that transfer of




1   All undesignated rule references are to the Rules of Professional Conduct.

                                              2
title to the properties to Green Bijou was null and void, and to quiet title to the properties,
as well as other claims against Bass and Green Bijou.
       In February 2020, Hassett brought a motion to disqualify Bailey from representing
Olson and Dastur based on rule 1.12. Hassett contended that Bailey presided over two
cases in El Dorado County Superior Court—Cody Bass and Tahoe Wellness Cooperative,
Inc. v. City of South Lake Tahoe, El Dorado County Superior Court case
No. SC20160208 (Bass v. South Lake Tahoe), and Cody Bass v. Olson Bijou Center, L.P.,
Patricia G. Olson and Patrick Olson, El Dorado County Superior Court case
No. SC20160080 (Bass v. Olson)—and issued orders relating to the enforceability of
Bass’s options to purchase the two South Lake Tahoe properties, matters also in dispute
in Hassett’s action.
       A supporting declaration attached a letter from Bailey to the El Dorado County
Superior Court judge assigned to this case. Bailey informed the judge that he had
associated into the case as co-counsel for Dastur. Bailey expressed concern regarding a
hearing set for the following day, which the judge might not be able to hear based on the
judge’s status as Bailey’s former colleague and their social relationship. Bailey noted
that in all previous matters where he appeared in El Dorado County Superior Court the
entire bench had recused itself and referred the matter to the Judicial Council for
reassignment. Bailey suggested the judge inform counsel for the parties whether the
hearing would go forward. 2
       The declaration also attached as exhibits: (1) a temporary restraining order Bailey
issued in Bass v. Olson enjoining the owners from entering into any new leases or
modifying any existing leases for the South Lake Tahoe properties without Bass’s



2 The judge disqualified herself that day under Code of Civil Procedure section 170.1.
The matter was transferred to a Sacramento County Superior Court judge sitting in El
Dorado County Superior Court.

                                               3
consent; (2) an order Bailey signed in Bass v. South Lake Tahoe temporarily staying
South Lake Tahoe from denying Bass a marijuana dispensary permit; and (3) the
transcript of a hearing Bailey conducted on the request for a temporary stay. 3
       The discussion between counsel for the parties and Bailey at the hearing indicated
that Olson as owner had objected to the city issuing a marijuana dispensary permit, a
required element for the permit, to Bass and his dispensary leasing space at the shopping
center. In the course of the hearing, Bailey commented that the property owner might
have “unclean hands,” in that the objection was voiced while the landlord (Olson) and
lessee (Bass) were in litigation “over who’s actually the rightful owner of the property
and whether the Court [Bailey] should compel the property owners themselves to comply
with the agreement that they allegedly had entered into.” 4 Bailey referred to issuing a
discovery order to the property owners in this “companion case”—evidently referring to
Bass v. Olson—which was “intertwined” with the permit process. Bailey commented
that it was “unconscionable” for the property owners to enter into a five- to 15-year lease
with Bass and then in the middle of the lease term state that the lessee does not have
permission to operate a dispensary.
       Olson and Dastur opposed the motion. In support of the opposition, Bruce Grego,
counsel for Olson and Dastur, declared that he had been working with Bailey to prepare
for trial and would not be ready for the scheduled trial setting conference, if the motion
were granted and it became necessary to interview and hire new co-counsel, with the
attendant burden on Olson’s limited resources.



3 These exhibits are preceded by an illegible document described only as a minute order
Bailey issued in Bass v. South Lake Tahoe.
4 A brief Bass filed in this case quotes Bailey as stating at the hearing that “ ‘it’s
potentially probably likely possible at some point in the future that Mr. Bass ends up as
the property owner nunc pro tunc back to the date when the agreement . . . was supposed
to have been concluded.’ ”

                                             4
       Counsel for Bass and Green Bijou declared that these defendants had no objection
to Bailey representing Dastur. Counsel further stated that Hassett was not a party to any
matter before Bailey, therefore there was no concern that Hassett’s confidential
information might be disclosed. Counsel suggested that Hassett brought the motion
merely to disrupt the defense.
       Bailey declared that Bass v. South Lake Tahoe was assigned to him for all
purposes and that he participated in pretrial motions in Bass v. Olson, but was not the trial
or settlement judge in the latter case and did not obtain any confidential information.
Bailey stated that Bass v. South Lake Tahoe involved the plaintiffs’ request for court
intervention to compel the city to issue a new permit for a marijuana dispensary. In Bass
v. Olson, Bass sought to enforce an option to purchase the shopping center. Olson settled
with Bass and sold the shopping center to him. Bailey echoed co-counsel that
disqualification would result in substantial delay in the defense’s trial preparation.
       The trial court granted the motion to disqualify. The court explained that the
authority to disqualify counsel stems from every court’s inherent power under Code of
Civil Procedure section 128, subdivision (a)(5), to control proceedings in the furtherance
of justice.
       The court said an appearance of impropriety is sufficient for disqualification. A
violation of a disciplinary rule would also justify disqualification. “Thus, if Steven
Bailey’s representation of Opposing Defendants is connected with a matter in which
Steven Bailey personally and substantially participated as a judge, then rule 1.12 has been
violated and disqualification to avoid the appearance of impropriety is appropriate.”
       The trial court rejected defendants’ argument that Hassett lacked standing to bring
the motion because Bailey did not obtain confidential information. The court determined
that the appearance of impropriety required that the parties and the public receive an
assurance that a former judge or the former judge’s law firm did not receive an unfair



                                              5
advantage. For that reason, the court found that Hassett had standing to challenge
Bailey’s representation in violation of rule 1.12.
         The court also rejected defendants’ argument that disqualification would be
disruptive to their legal team and delay trial preparation. The court found the argument
unpersuasive because defendants continued to be represented by remaining counsel, who
could participate in the scheduled trial setting conference.
         The court found that Bailey’s representation in this case was connected with a
“matter” in which Bailey participated personally and substantially as a judge, sufficient to
satisfy the application of rule 1.12. Bass v. South Lake Tahoe, Bass v. Olson and
Hassett’s case concerned ownership of the same real properties. In Bass v. Olson, Bailey
rendered decisions related to the validity and enforceability of Bass’s option agreements
to purchase the properties. As for Bass v. South Lake Tahoe, defendants maintained that
case involved marijuana dispensary permits not acquisition of the properties. But
defendants’ only argument that Bass v. Olson was different from Hassett’s suit was that
these were two different cases in two different courts. The court rejected defendants’
argument that the term “matter” in rule 1.12 was synonymous with “case.” Citing a
broad definition of “matter” in rule 1.7(e), which the court determined was applicable to
rule 1.12, the court noted that Bass v. Olson involved the same specific persons, Olson
and Bass, and the same controversies regarding the validity of the same options to buy
the same real property as Hassett’s suit.
         The court further found that Bailey’s participation in a matter within the meaning
of rule 1.12 was substantial, in that defendants acknowledged that Bailey participated
“materially” by issuing a restraining order and ruling on discovery motions in Bass v.
Olson.




                                              6
       Lastly, the trial court disqualified Bailey’s firm, Bailey & Romero, because Bailey
was not timely screened from other lawyers in the firm, as required by rule 1.12(a) to
avoid vicarious disqualification. 5
                                       DISCUSSION
                                               I
                                      Standard of Review
       “An order granting or denying a disqualification motion is an appealable order
[citations] and is reviewed for abuse of discretion [citation]. The trial court’s ruling is
presumed correct [citation] and reversal is permissible ‘only when there is no reasonable
basis for the trial court's decision’ [citation]. We accept as correct all of the court’s
express or implied findings that are supported by substantial evidence. [Citation.]”
(Kennedy v. Eldridge (2011) 201 Cal.App.4th 1197, 1203 (Kennedy).)
                                               II
                                           Standing
       Defendants contend that Hassett lacks standing to challenge Bailey because
Hassett was not a party in Bass v. Olson or Bass v. South Lake Tahoe and Bailey never
received any confidential information in presiding over these cases.
       Defendants, however, cite no authority that a motion to disqualify a former judge
may be brought only by a party to a proceeding over which the judge presided. To the
contrary, in Conservatorship of Lee C. (2017) 18 Cal.App.5th 1072 (Lee C.), on the
People’s invitation, the trial court disqualified county counsel from a case involving a
petition for a Murphy conservatorship for a criminal defendant found incompetent to
stand trial. (Id. at pp. 1077-1078, 1081-1082.) County counsel represented the public
guardian in resisting the court’s order to pursue the conservatorship petition. (Id. at



5  Defendants do not challenge on appeal the trial court’s decision to disqualify Bailey’s
firm.

                                               7
pp. 1077-1078.) County counsel argued that “the People had no attorney-client
relationship with county counsel or the Public Guardian and had no role in the
conservatorship proceedings and thus no standing to bring a motion to disqualify.” (Id. at
p. 1083.) The appellate court quoted Kennedy that: “ ‘[W]hile federal courts generally
limit standing to bring disqualification motions to clients or former clients [citation], in
California, “where the ethical breach is ‘ “manifest and glaring” ’ and so ‘infects the
litigation in which disqualification is sought that it impacts the moving party’s interest in
a just and lawful determination of [his or] her claims’ [citation], a nonclient might meet
the standing requirements to bring a motion to disqualify based upon a third party conflict
of interest or other ethical violation.” [Citation].’ ” (Id. at p. 1083; Kennedy, supra,
201 Cal.App.4th at p. 1204).) “ ‘Accordingly, we conclude that where an attorney’s
continued representation threatens an opposing litigant with cognizable injury or would
undermine the integrity of the judicial process, the trial court may grant a motion for
disqualification, regardless of whether a motion is brought by a present or former client
of recused counsel.’ ” (Lee C., at p. 1083, quoting Kennedy, at p. 1205.)
       The trial court correctly determined that Bailey’s representation of defendants in
violation of rule 1.12 would impact Hassett’s interest in a fair adjudication of his claims
and “ ‘undermine the integrity of the judicial process.’ ” (Lee C., supra, 18 Cal.App.5th
at p. 1083.) Paraphrasing our decision in Kennedy, “[i]t makes no sense for a court to
stand idly by and permit conflicted counsel to participate in a case merely because neither
a client nor former client [nor party to a former proceeding] has brought a motion.”
(Kennedy, supra, 201 Cal.App.4th at pp. 1204-1205.) “ ‘[T]he court has an independent
interest in ensuring trials are conducted within ethical standards of the profession and that
legal proceedings appear fair to all that observe them.’ [Citation.]” (Id. at p. 1205; see
also Great Lakes Construction, Inc. v. Burman (2010) 186 Cal.App.4th 1347, 1355
[“ ‘The paramount concern must be to preserve public trust in the scrupulous
administration of justice and the integrity of the bar’ ”].)

                                               8
       Accordingly, we conclude that Hassett’s standing to bring a disqualification
motion did not require him to be a party to an action before Bailey.
       With respect to defendants’ assertion that Hassett lacked standing because Bailey
did not receive confidential information, in Higdon v. Superior Court (1991)
227 Cal.App.3d 1667 (Higdon), there was no contention that the former judicial officer
disqualified in that case had obtained confidential information. In Higdon, wives in two
separate marital dissolution cases moved to recuse the firm representing the husbands’
counsel when a court commissioner, who had heard and decided contested matters in
each case, resigned and joined the firm. (Id. at p. 1670.) Finding that no case or statute
at that time “answer[ed] the question of disqualification of a former judicial officer from
personal participation as counsel,” the court looked to rule 1.12(a) of the American Bar
Association Model Rules of Professional Conduct (ABA Model Rules). 6 (Higdon, at
p. 1673.) The court held that a violation of rule 1.12 of the ABA Model Rules provided a
“sound basis” to disqualify the former commissioner “from personal participation as
counsel.” 7 (Higdon, at p. 1673.)
       Defendants quote Cho v. Superior Court (1995) 39 Cal.App.4th 113, 121, that
“ ‘[t]he protection of the confidences of litigants has been the primary focus of rules of
professional conduct in California and as drafted by the American Bar Association.’ ”
Cho held that a former judge and the law firm that hired him must be disqualified from
representing a party in an action in which the judge had received confidences from the



6 On May 10, 2018, the California Supreme Court approved comprehensive amendments
to the Rules of Professional Conduct, effective November 1, 2018, including rule 1.12,
which takes language from rule 1.12 of the ABA Model Rules. (See Sheppard, Mullin,
Richter & Hampton, LLP v. J-M Manufacturing Co., Inc. (2018) 6 Cal.5th 59, 85, fn. 7.)
7 The court did not uphold vicarious disqualification of the firm but remanded the case to
the trial court to determine whether the court commissioner had been effectively
screened. (Higdon, supra, 227 Cal.App.3d at p. 1681.)

                                              9
litigants during settlement negotiations. (Id. at p. 119.) The court in Cho acknowledged
that in Higdon “[t]here was no indication that the commissioner had been party to
confidences divulged by either side in the case.” (Ibid.) In Higdon, the court held that
screening was sufficient to avoid disqualification of the firm in a case where no
confidences have been imparted, and Cho held that, where confidences were received,
screening was not sufficient. (Higdon, supra¸ 227 Cal.App.3d at p. 1680; Cho, at p. 125.)
In neither case was the litigants’ sharing confidences with a former judicial officer
determinative of whether disqualification of the officer, not his or her new firm, was
warranted.
       We conclude that trial court did not abuse its discretion in finding that Hassett had
standing to move to disqualify Bailey based on a violation of rule 1.12.
                                               III
                                    Disruption and Delay
       Defendants contend that removal of Bailey would cause disruption and delay in
their preparation for trial and Hassett pursued disqualification for tactical reasons.
Defendants cite, inter alia, William H. Raley Co. v. Superior Court (1983)
149 Cal.App.3d 1042, where the appellate court said that exercise of the power to
disqualify counsel “requires a cautious balancing of competing interests,” in which “[t]he
court must weigh the combined effect of a party’s right to counsel of choice, an
attorney’s interest in representing a client, the financial burden on a client of replacing
disqualified counsel and any tactical abuse underlying a disqualification proceeding
against the fundamental principle that the fair resolution of disputes within our adversary
system requires vigorous representation of parties by independent counsel unencumbered
by conflicts of interest.” (Id. at p. 1048.)
       The trial court here did consider disruption and delay caused by Bailey’s
disqualification. However, the trial court pointed out that Grego continued to represent



                                               10
defendants and could participate in the trial setting conference while new counsel was
being retained.
       Moreover, there is nothing in the record to support defendants’ claim that Hassett
pursued disqualification for tactical purposes. “This case is not one where, despite
knowing the pertinent facts, a party unreasonably delayed seeking disqualification and so
caused its opponent significant prejudice. [Citation.] There was no basis for concern
here that one party, by belatedly moving to disqualify opposing counsel, was attempting
to disrupt a case at a critical juncture. Similarly, this case was not one where a party tried
to increase an opponent's litigation burdens by seeking disqualification only after the
challenged counsel performed a substantial amount of work.” (People ex rel. Dept. of
Corporations v. SpeeDee Oil Change Systems, Inc. (1999) 20 Cal.4th 1135, 1145, fn. 2.)
       Rather, the circumstances here are the other way around. Hassett received notice
that defendants retained Bailey on the day before a hearing on Green Bijou’s and Bass’s
motion to expunge lis pendens and Hassett’s motion to consolidate this case with Bass v.
Olson. The tentative rulings on these motions were to deny the motion to expunge (and
award attorney fees to Hassett) and grant the motion to consolidate. In the tentative
ruling on the motion to expunge lis pendens, the court concluded it was more likely than
not that Hassett would obtain a judgment that Bass’s option to purchase Olson’s
properties was void and unenforceable and that Hassett’s agreement to purchase the
properties was enforceable. The tentative ruling on the motion to consolidate included
the court’s conclusion that Bass v. Olson and Hassett’s suit involved common issues of
law and fact, including that Hassett had standing to assert that his purchase agreement
was valid and enforceable due to the invalidity of the Bass option and purchase
agreement. In the letter to the judge on the eve of the hearing on these motions, Bailey
advised that his association in cases in El Dorado County Superior Court led to recusal of
the full bench in every instance, which prompted the judge to recuse herself that day. We
agree with Hassett that Bailey’s association and recusal request the night before the

                                             11
hearings “were actions taken by the retired judge in this case intending to disrupt the
proceedings in which tentative rulings had issued in favor of Hassett against the aligned
interests of Bass and Judge Bailey’s new client Olson.”
                                              IV
                 Personal and Substantial Participation in Case or Matter
       Defendants’ position is that rule 1.12(a) is “case specific” and “applies only where
the lawyer participated personally and substantially as judge in the matter/case before the
court.” Defendants maintain the rule “should not apply to cases just because the property
is similar or because a judge heard other cases with the same plaintiff or defendant.” We
disagree.
       The commentary to rule 1.12 explains: “Personal and substantial participation
may occur when, for example, the lawyer participated through decision, recommendation,
or the rendering of advice on a particular case or matter. However, a judge who was a
member of a multi-member court, and thereafter left judicial office to practice law, is not
prohibited from representing a client in a matter pending in the court, but in which the
former judge did not participate, or acquire material confidential information.” (Rule
1.12, com. 1.) The term “personally and substantially” thus distinguishes between a
judge who, for example, rendered a decision in a particular matter and a judge whose
involvement amounts to no more than membership in a multi-member court where the
matter was pending. (See also ABA Model Rules, rule 1.12, com. 1 [“The term
‘personally and substantially’ signifies that a judge who was a member of a multimember
court, and thereafter left judicial office to practice law, is not prohibited from
representing a client in a matter pending in the court, but in which the former judge did
not participate”].) Moreover, the comment to rule 1.12 refers to “a case or matter,”
indicating that a “case” and a “matter” are not synonymous. (Rule 1.12, com. 1, italics
added.)



                                              12
       Defendants do not dispute that Bailey participated personally and substantially by
issuing orders in the Bass v. Olson and Bass v. South Lake Tahoe cases. Defendants’
core contention is that these cases and the present action do not constitute a “matter”
within the meaning of the rule. Rule 1.12 does not define the term “matter.” Defendants
argue the trial court erred in adopting the definition found in rule 1.7(e): “For purposes
of this rule ‘matter’ includes any judicial or other proceeding, application, request for a
ruling or other determination, contract, transaction, claim, controversy, investigation,
charge, accusation, arrest or other deliberation, decision, or action that is focused on the
interests of specific persons, or a discrete and identifiable class of persons.” Rule 1.7
addresses a conflict of interest where a lawyer represents a client “directly adverse to
another client in the same or a separate matter.” (Rule 1.7(a).) Defendants contend that
this definition is “appropriate . . . for lawyers not judges,” because “[l]awyer [sic], not
judges, obtain confidential information from their clients,” but “no party appearing in a
court room is the client of judge [sic]” and the “information provide [sic] to a judge in
open court, it [sic] not confidential.” 8 Again, we disagree.
       The commentary to rule 1.12 of the ABA Model Rules, from which California’s
rule 1.12 is derived, states that rule 1.12 “generally parallels” rule 1.11, governing
conflicts of interest of former and current government lawyers. (ABA Model Rules, rule
1.12, com. 1; see also Rotunda & Dzienkowski, Legal Ethics: The Lawyer’s Deskbook
on Professional Responsibility (2021) § 1.12-1 [“Rule 1.12 essentially extends the
principles of Rule 1.11 (conflicts involving former government lawyers) to judges and
other adjudicatory officials”].) 9 Commentary to California’s rule 1.11 states that “[f]or



8 As this excerpt demonstrates, defendants’ opening brief contains numerous
typographical and spelling errors.
9“Especially where there is no conflict with the public policy of California, the [ABA]
Model Rules serve as a collateral source for guidance on proper professional conduct in

                                              13
what constitutes a ‘matter’ for purposes of this rule, see rule 1.7(e).” (Rule 1.11, com. 2.)
Rule 1.11(e) of the ABA Model Rules provides the same definition of a “matter” as
California’s rule 1.7(e). The commentary to rule 1.11(e) of the ABA Model Rules states
that “[f]or purposes of paragraph (e) . . . a ‘matter’ may continue in another form. In
determining whether two particular matters are the same, a lawyer should consider the
extent to which the matters involve the same basic facts, the same or related parties, and
the time elapsed.” (ABA Model Rules, rule 1.11, com. 10.)
       Defendants do not dispute—nor could they—that the present action involves the
same parties (Bass, Olson) and same basic facts (the enforceability of Bass’s options to
purchase Olson’s former properties in South Lake Tahoe) as Bass v. Olson. (See
Monument Builders of Pennsylvania, Inc. v. Catholic Cemeteries Assn. (1999) 190 F.R.D.
164, 166 [“the two actions should be treated as the same ‘matter’: they involve the same
parties and largely the same facts and conduct”].) Even in Bass v. South Lake Tahoe, a
case Bailey said was “intertwined” with Bass v. Olson, Bailey made comments at a
hearing suggesting that he viewed Bass’s options as enforceable and that Bass was the
rightful owner of the properties.
       Defendants nonetheless insist that disqualification turns on whether the former
judge received confidential information from a party to litigation over which the judge
had presided. However, the commentary to rule 1.12 contains another disjunctive phrase
to the contrary, i.e., that a former judge is not prohibited from representing a party in a
matter where the judge “did not participate, or acquire confidential information.” (Rule
1.12, com. 1, italics added.) Thus, participation or acquisition of confidential information



California.” (People v. Donaldson (2001) 93 Cal.App.4th 916, 928; accord Doe v. Yim
(2020) 55 Cal.App.5th 573, 582, fn. 3; Kennedy, supra, 201 Cal.App.4th at p. 1210; see
also rule 1.0, com. 4 [“for guidance on proper professional conduct . . . rules and
standards promulgated by other jurisdictions and bar associations may also be
considered”].)

                                              14
in a former action that overlaps with the present one can serve as a basis for disqualifying
a former judge.
       We conclude the trial court did not err in disqualifying Bailey due to his personal
and substantial participation as a judge in a matter within the meaning of rule 1.12 of the
Rules of Professional Conduct.
                                     DISPOSITION
       The disqualification order is affirmed. Hassett shall recover his costs on appeal.
(Cal. Rules of Court, rule 8.278(a)(1) & (2).)



                                                     /s/
                                                 RAYE, P. J.



We concur:



    /s/
HULL, J.



    /s/
ROBIE, J.




                                            15
Filed 5/13/22
                              CERTIFIED FOR PUBLICATION




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                              THIRD APPELLATE DISTRICT
                                         (El Dorado)
                                               ----




 ROBERT J. HASSETT,                                               C092212

                  Plaintiff and Respondent,             (Super. Ct. No. SC20180100)

          v.                                               ORDER MODIFYING
                                                        OPINON AND CERTIFYING
 PATRICIA G. OLSON et al.,                                   OPINION FOR
                                                             PUBLICATION
                  Defendants and Appellants;
                                                             [NO CHANGE IN
 CODY LEE BASS et al.,                                         JUDGMENT]

                  Defendants and Respondents.




     APPEAL from a judgment of the Superior Court of El Dorado County, Gerritt W.
Wood, Judge. Affirmed.

        Bruce P. Grego for Defendants and Appellants.

        Porter Simon, James E. Simon and David W. Wolfe for Plaintiff and Respondent.

        No appearance for Defendants and Respondents.




                                                1
THE COURT:

It is ordered that the opinion filed herein on April 20, 2022, be modified as follows:

One page 9, second sentence of the second paragraph, replace the words “husbands’
counsel” with “husbands” so the sentence reads:

       In Higdon, wives in two separate marital dissolution cases moved to recuse the
       firm representing the husbands when a court commissioner, who had heard and
       decided contested matters in each case, resigned and joined the firm.

There is no change in judgment

The opinion in the above-entitled matter filed on April 20, 2022, was not certified for
publication in the Official Reports. For good cause it appears now that the opinion
should be published in the Official Reports and it is so ordered.



BY THE COURT:



    /s/
RAYE, P. J.



    /s/
HULL, J.



    /s/
ROBIE, J.




                                             2